ACCEPTED
                                                                                                   03-15-00362-CV
                                                                                                           7069509
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                              9/23/2015 5:36:25 PM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK
                                     NO.03-1S-00362-CV

            TEXAS COURT OF APPEALS, THIRD DISTRICT,                    AT AUSTIN
                                                                            RECEIVED IN
                                                                       3rd COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                     COLETTE CUSTER                    9/23/2015 5:36:25 PM
September 28, 2015                       Appellant                       JEFFREY D. KYLE
                                            y.                                 Clerk



                                WELLS FARGO BANK, N.A.
                                       Appellee.



                 APPELLANT'S     MOTION TO EXTEND TIME FOR FILING
                                  APPELLANT'S BRIEF

     TO THE HONORABLE            COURT OF APPEALS!

            Colette Custer, Appellant, moves this Court to grant an extension of time to

     file Appellant's Brief, and respectfully states:

            1. Appellant's Brief was due on September 10, 2015.

            2.. Appellant seeks a tw~l~e day extension of time to file Appellant's Brief

     from the due date of the filing of the Brief, which would make Appellant's Brief

     due on or before September 23,2015.

            4.      This extension of time is necessary because Appel}ant could not

     complete her brief until the 23nd of September, 2015.

            5.      This is the second extension of time Appellant has sought for the

     filing her brief.

            For these reason, Colette Custer requests that this court render an order
extending the time for filing Appellant's Brief to and including September 23,

2015.


                                            Colette Custer
                                            20433 Rita Blanca Circle
                                            Pflugerville, Texas 78660




                      CERTIFICATE OF CONFERENCE

        On September 22, 2015, an attempt was made to confer with Suzanne

Suarez, attorney for the Appellee, in order to confer as to the extension but was

unable to reached Ms. Suarez.




                         CERTIFICATE OF SERVICE

      On September 23,2015, a copy of the attached motion for extension of time
was sent by U. S. Postal Service to:

        Suzanne Suarez                                             I

        P. O. Box 2869
        Addison, Texas 75001
                                                  {21/